972 F.2d 343
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Howard Freeman PATTERSON, Defendant-Appellant.
No. 92-6260.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 29, 1992Decided:  July 29, 1992

Appeal from the United States District Court for the Western District of North Carolina, at Asheville.  Richard L. Voorhees, Chief District Judge.  (CR-90-15)
Howard Freeman Patterson, Appellant Pro Se.
Max Oliver Cogburn, Jr., Office of The United States Attorney, Asheville, North Carolina, for Appellee.
W.D.N.C.
Affirmed.
Before HALL and NIEMEYER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Howard Freeman Patterson appeals from the district court's order denying his request for a reduction of sentence under Fed.  R. Crim.  P. 35(a), for offenses committed both before and after the November 1, 1987, amendment to Fed.  R. Crim.  P. 35.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Patterson, No. CR-90-15 (W.D.N.C. Feb. 7, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED